Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000730
                                                      09-OCT-2012
                                                      08:02 AM



                       NO. SCPW-12-0000730


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  EDMUND M. ABORDO, Petitioner,


                               vs.


    THE HONORABLE VIRGINIA L. CRANDALL, JUDGE OF THE CIRCUIT

    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I, Respondent.



                       ORIGINAL PROCEEDING

          (CIV. NO. 11-1-2228-09; S.P.P. NO. 11-1-0052)


     ORDER DENYING PETITION FOR WRIT OF MANDAMUS/PROHIBITION

    (By: Recktenwald, C.J., Nakayama, McKenna,and Pollack, JJ.,

                    with Acoba, J., dissenting)


          Upon consideration of petitioner Edmund M. Abordo’s
August 22, 2012 petition for a writ of mandamus/prohibition in
which he seeks a writ (1) directing the Honorable Virginia Lea
Crandall to recuse herself from Civil No. 11-1-2228-09, and
2) expediting the case, and the record, it appears that, at this
time, petitioner fails to demonstrate a clear and indisputable
right to relief and, therefore, mandamus relief is not warranted.
See Kema v. Gaddis, 91 Hawai'i 200, 204-05, 982 P.2d 334, 338-39
(1999) (A writ of mandamus is an extraordinary remedy that will
not issue unless the petitioner demonstrates a clear and
indisputable right to relief and a lack of alternative means to
redress adequately the alleged wrong or obtain the requested
action.   Such writs are not intended to supersede the legal

discretionary authority of the lower courts, nor are they

intended to serve as legal remedies in lieu of normal appellate

procedures.).   This court, however, is mindful that petitioner

may not have access to court rules and forms, which may make it

difficult for petitioner to conform to the circuit court’s minute

orders and, as a result, the circuit court should consider

setting the motion for hearing or non-hearing disposition, as the

court deems appropriate.   Moreover, minute orders do not satisfy

the requirement of written orders disposing of motions.    The

standard for mandamus relief not having been satisfied, however,

           IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of

mandamus/prohibition without payment of the filing fee.

           IT IS FURTHER ORDERED that the petition for a writ of

mandamus/prohibition is denied.

           DATED: Honolulu, Hawai'i, October 9, 2012.
                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack



                       DISSENT BY ACOBA, J.

           I dissent inasmuch as I do not believe a motion for

summary judgment can be a non-hearing motion.

                               /s/ Simeon R. Acoba, Jr.





                                -2­